DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 2, substitute “substrate” with --semiconductor fin-- after “a second source/drain region in the.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US Pub. 2016/0211251).
Liaw discloses [Re claim 1] a memory device, comprising: a substrate 574 (page 10, paragraph 100); a semiconductor fin 517 (a fin portion protruding over a STI region 575) over the substrate 574 (page 10, paragraph 100; see fig. 5A) and extending in a first direction (y-direction; see fig. 4C); a first gate electrode 521 and a second gate electrode 524 over the substrate 574 (page 10, paragraph 100; see fig. 5A) and extending in a second direction (x-direction; see fig. 4C), the semiconductor fin 517 extending through the second gate electrode 524 and terminating on the first gate electrode 521 at one end (see figs. 4C and 5A); and a first conductive via 585 (page 10, paragraph 104) over and electrically coupled to the first gate electrode 521 (see fig. 5A), wherein the one end of the semiconductor fin 517 is surrounded by the first gate electrode 521 (the first gate 521 surrounds the fin portion protruding over the STI region 575; see fig. 4C and 5A).
Liaw discloses [Re claim 2] further comprising a second conductive via 586 (page 10, paragraph 104) electrically coupled to the second gate electrode 524 (see fig. 5A).
Liaw discloses [Re claim 3] further comprising a dielectric layer 578 (page 10, paragraph 101) between the first gate electrode 521 and the semiconductor fin 517 (see fig. 5A), wherein the first conductive via 585 is operable to receive a first voltage (a conductive contact is operable to receive a voltage in order to apply a voltage to the gate) to cause an electrical breakdown of the dielectric layer (see explanation below).
Similar products and processes will yield similar results.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01.
Liaw discloses [Re claim 4] wherein the dielectric layer 578 covers a lateral sidewall of the semiconductor fin 517 (see fig. 5A), wherein the lateral sidewall extends in the second direction (x-direction; see fig. 4C).
Liaw discloses [Re claim 5] further comprising an isolation region 575 (page 10, paragraph 100) over the substrate 574 and defining the semiconductor fin 517 (see fig. 5A), the isolation region 575 extending below the first gate electrode 521 (see fig. 5A).
Liaw discloses [Re claim 6] further comprising an inter-layer dielectric (ILD) layer (576, 578) (page 10, paragraphs 100 and 105) over the substrate 574 (see fig. 5A) and covering an entirety of a sidewall of the first gate electrode 521 (see fig. 5A).
Liaw discloses [Re claim 7] wherein the ILD layer (576, 578) at least partially covers an upper surface (top surface) of the first gate electrode 521 (see fig. 5A).
Liaw discloses [Re claim 8] further comprising a first source/drain region 581 (page 10, paragraph 102) in the semiconductor fin 517 between the first and second gate electrodes (521, 524) (see fig. 5A), the ILD layer (576, 578) covering an entirety of the first source/drain region 581 (see fig. 5A).
Liaw discloses [Re claim 9] further comprising: a second source/drain region 584 (page 10, paragraph 102) in the semiconductor fin 517 on a side of the second gate electrode 524 opposite the first source/drain region 581 (see fig. 5A); and a third conductive via 564 (page 10, paragraph 103) over and electrically coupled to the second source/drain region 584 (see fig. 5A).
Liaw discloses [Re claim 11] wherein the first gate electrode 521 comprises polysilicon (a material of a gate electrode 221 includes polysilicon; pages 2-3, paragraph 34; and the gate electrode 521 corresponds to the gate electrode 221; page 10, paragraph 100) electrically coupled to the first conductive via 585 (see fig. 5A).
Liaw discloses [Re claim 12] wherein an entirety of the one end of the semiconductor fin 517 is covered by the first gate electrode 521 (covering an entirety of the fin portion protruding over the STI region 575; see figs. 4C and 5A).
Liaw discloses [Re claim 19] a method of forming a memory device, comprising: forming a semiconductor fin 517 (a fin portion protruding over a STI region 575) over a substrate 574 (page 10, paragraph 100; see fig. 5A) and extending in a first direction (y-direction; see fig. 4C), the semiconductor fin 517 comprising a first sidewall (right sidewall) and a second sidewall (left sidewall) on two ends of the semiconductor fin 517 (see fig. 5A); forming a first gate electrode 521 and a second gate electrode 524 over the substrate 574 (page 10, paragraph 100; see fig. 5A) and extending in a second direction (x-direction; see fig. 4C), the semiconductor fin 517 extending through the second gate electrode 524 and terminating on the first gate electrode 521 (see figs. 4C and 5A); and depositing a first conductive via 585 (page 10, paragraph 104) over and electrically coupled to the first gate electrode 521 (see fig. 5A), wherein the first gate electrode 521 covers the first sidewall (right sidewall) from a top of the first sidewall to a bottom of the first sidewall (the bottom of the first sidewall is located adjacent to a top surface of the STI region 575 since the fin structure is the fin portion protruding over a STI region 575; see fig. 5A).
Liaw discloses [Re claim 20] further comprising depositing a dielectric layer 578 (page 10, paragraph 101) between the first gate electrode 521 and the semiconductor fin 517, wherein the first conductive via 585 is operable to receive a first voltage (a conductive contact is operable to receive a voltage in order to apply a voltage to the gate) to cause an electrical breakdown of the dielectric layer (see explanation below).
Similar products and processes will yield similar results.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw.
Liaw discloses [Re claim 10] wherein the semiconductor fin 517 overlaps the first gate electrode 521 by a first width (see fig. 5A)
Liaw fails to disclose explicitly wherein a ratio of the first width to a second width of the first gate electrode is between about 10% and about 50%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a certain overlapping ratio between a gate structure and a fin structure, in order to obtain desired electrical characteristics between the gate structure and the fin structure appropriate for a certain memory device.
Liaw discloses [Re claim 13] a memory device, comprising: a substrate 574 (page 10, paragraph 100); a semiconductor fin 517 (a fin portion protruding over a STI region 575) over the substrate 574 (page 10, paragraph 100; see fig. 5A), the semiconductor fin 517 comprising a first side (right side) and a second side (left side) opposite to the first side (see fig. 5A); 26TSMC No. P20190557US01 / Attorney Docket No. T12073/US11214a first, a second, a third and a fourth gate electrodes (521, 522, 523, 524) over the substrate 574 (page 10, paragraph 100; see fig. 5A) and intersecting the semiconductor fin 517 (intersecting x-y direction; see fig. 4C), the second 522 and the third gate electrodes 523 being between the first and the second sides (see fig. 5A), and the first gate electrode 521 and the fourth gate electrode 524 overlapping the first side (right side) and the second side (left side), respectively (see fig. 5A); a first conductive via 585 (page 10, paragraph 104) over and electrically coupled to the first gate electrode 521 (see fig. 5A); and a second conductive via 586 (page 10, paragraph 104) over and electrically coupled to the fourth gate electrode 524 (see fig. 5A), wherein the first gate electrode 521 comprises a first sidewall (right sidewall) and a second sidewall (left sidewall), and wherein the first side (right side) extends between the first sidewall (right sidewall) and the second sidewall (left sidewall) (see fig. 5A).
Liaw fails to disclose explicitly wherein the first sidewall and the second sidewall are parallel to the first side.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide sidewall of a gate electrode parallel to a side of a fin structure, in order to obtain desired electrical characteristics between the gate structure and the fin structure appropriate for a certain memory device.
Liaw discloses [Re claim 15] wherein the substrate 574 comprises a protrusion (a protrusion portion embedded in a STI region 575) connecting to the semiconductor fin 517 (the fin portion protruding over the STI region 575), further comprising: an isolation region 575 (page 10, paragraph 100) over the substrate 574 and laterally surrounding the protrusion (page 10, paragraph 100; see fig. 5A); and a gate dielectric layer 578 (page 10, paragraph 101) between the first gate electrode 521 and the semiconductor fin 517 (see fig. 5A), wherein the gate dielectric layer 578 extends along a sidewall (right sidewall) of the semiconductor fin 517 (see fig. 5A) and an upper surface (top surface) of the isolation region 575 (see fig. 5A).
Liaw discloses [Re claim 17] further comprising: a source/drain region 583 (page 10, paragraph 102) in the semiconductor fin 517 between the second 522 and third gate electrodes 523 (see fig. 5A); and27TSMC No. P20190557US01 / Attorney Docket No. T12073/US11214 a third conductive via 563 (page 10, paragraph 103) electrically coupled to the source/drain region 583 (see fig. 5A).

Allowable Subject Matter
Claims 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 recites the first and fourth gate electrodes comprise materials different from materials of the second and the third gate electrodes.  
Claim 16 recites the first gate electrode comprises an upper surface having different levels.
Claim 18 recites further comprising a redistribution layer (RDL) over the semiconductor fin, a fifth gate electrode between the first and second gate electrodes, and a sixth gate electrode between the third and fourth gate electrodes, wherein the RDL comprises a first conductive line electrically connecting the first and the fifth gate electrodes and a second conductive line electrically connecting the fourth and the sixth gate electrodes.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 15, 2022